UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6708


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEVIN LAMONT WALKER,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:05-cr-00005-RBS-JEB-1)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se. Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin Lamont Walker appeals the district court’s order

denying his motion to reconsider the denial of his 18 U.S.C.

§ 3582(c)(2) (2006) motion for a sentence reduction.       We have

reviewed the record and find no reversible error.      Accordingly,

we affirm the district court’s order and deny Walker’s motion to

expedite the decision as moot.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                 2